John D. DeloachAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                   December 10, 2014

                                  No. 04-14-00324-CR

                               THE STATE OF TEXAS,
                                     Appellant

                                            v.

                                 JOHN D. DELOACH,
                                      Appellee

                From the County Court at Law No. 12, Bexar County, Texas
                                 Trial Court No. 130556
                         Honorable Scott Roberts, Judge Presiding


                                     ORDER
Sitting:     Sandee Bryan Marion, Justice
             Marialyn Barnard, Justice
             Luz Elena D. Chapa, Justice

    The Appellee’s Motion for Extension of Time to File Motion for Rehearing is hereby
GRANTED. The motion for rehearing is due December 10, 2014.


                                                 _________________________________
                                                 Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of December, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court